DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the communication filed November 24, 2020.
Claims 1, 4, 5, 10, 12, and 13 are currently amended.
Claims 2, 3, 6, 9, and 11 are cancelled.
Claims 14 and 15 are newly added.
Claims 7 and 8 are in their original or previous presentation.
Claims 1, 4, 5, 7, 8, 10, and 12-15 are currently pending and have been fully examined.
Claim Rejections - 35 USC § 101
Claims 1, 4, 5, 7, 8, 10, and 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 1, 4, 5, 7, 8, and 15), and machine (claims 10, and 12-14), which recite steps of receiving a treatment recommendation for a patient, receiving medical condition information regarding the patient, receiving information about previous patients including medical conditions and treatments, generating a measure of conformity of the treatment recommendation to the medical condition of the patient, generating a multi-dimensional histogram, calculating a ratio based on the multi-dimensional histogram, providing a measure of conformity of the treatment recommendation, and consulting health insurance information to obtain further patient medical data.  

This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a processor adapted to perform a function amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving a treatment recommendation for the patient amounts to mere data gathering, recitation of receiving information about the medical condition of the patient amounts to selecting a particular data source or type of data to be manipulated, recitation of consulting health insurance information to obtain information amounts to insignificant application, see MPEP 2106.05(g))
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving information including the number of previous patients who have received the recommended treatment, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as: claims 5 and 13, reciting particular aspects of how generating measures of conformity; claims 4, 7, 8, and 12, reciting particular aspects of how collecting data; and claim 6, reciting particular aspects of how data may be displayed may be performed in the mind but for recitation of generic computer components, and are methods of organizing human activity). 
Dependent claims also recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as: claim 14, further defining the output of the system, and claim 15, further defining how patient information can be selected using a time-span).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 8, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cane (US 2014/0316809 A1),  in view of Terzic et al. (US 2011/0117065 A1), in further view of Mozes (US 6,691,099 B1).
Regarding claim 1, Cane teaches
 Receiving, at a memory of a computer, a treatment recommendation for the patient; 
Cane teaches the system receives a treatment plan from a clinician and stores it in a database (taught by Cane as a “data warehouse”; [0032])
Receiving, at the memory of the computer, information about a medical condition of the patient, wherein the information about the medical condition of the patient further comprises patient-specific information relating to the medical condition; 
Cane teaches the system receives patient information including symptoms, diagnosis, and severity of the patient’s condition ([0032])
Receiving, at the memory of the computer, information including a number of previous patients who have received the recommended treatment and had a medical condition corresponding to that of the patient, wherein the number of previous patients include patients treated by a plurality of different treatment specialists; 
Cane teaches patient information is stored in a database to be used in future cases to determine treatment efficacy for patients of the same demographic (equivalent to having medical conditions corresponding to that of the patient; [0032]), wherein the patient information includes data regarding the same treatment from different practices ([0033] and Fig. 7)
Receiving, at the memory of the computer, information including a number of previous patients who had a medical condition corresponding to that of the patient but received one or more alternative treatment options; 
Cane teaches the information collected from each patient with the same condition includes previous treatments, as well as new treatments (equivalent to patients who received one or more alternative treatment options; [0032])
Generating, with a processor of the computer in communication with the memory, a measure of conformity of the treatment recommendation to the medical condition of the patient based on the treatments received by previous patients having a medical condition corresponding to that of the patient
Cane teaches analyzing current and previous patient data in order to determine treatment popularity and efficacy (equivalent to conformity of the treatment recommendation to the medical condition of the patient; [0032])
calculating a ratio of the number of previous patients with matching information about their medical condition who had the treatment corresponding to the treatment recommendation to the total number of patients with matching information about their medical condition, wherein the measure of conformity comprises the ratio
Cane teaches determining a percentage (equivalent to a ratio) of patients with a specific disease who received a specific drug out of all patients with the same disease ([0038]).  It is noted that the drugs given are part of the prescribing physician’s treatment plan for the patient, which is equivalent to a treatment recommendation.
and providing, with a display of the computer in communication with the processor, the measure of conformity of the treatment recommendation to the medical condition of the patient; 
Cane teaches analyzing current and previous patient data in order to determine treatment popularity and efficacy (equivalent to conformity of the treatment recommendation to the medical condition of the patient; [0032]) and can be displayed on a user interface ([0011])
wherein the method comprises consulting health insurance information to obtain the previous patient treatment information and medical conditions.
Cane teaches the database contains ancillary information such as whether the treatment was considered reimbursable for the purposes of health insurance coverage ([0031]) which is used by the system in determining (equivalent to being consulted) treatment popularity and efficacy ([0046])
Cane does not teach, but Terzic teaches
wherein generating the measure of conformity comprises: generating a multi-dimensional histogram which records the different treatments received by different previous patients for different values of a plurality of types of patient-specific information
Terzic teaches a multi-dimensional histogram which records effects of treatment with hMSC and CP-hMSC (different treatments) received by previous patients for different values of a plurality of ejection fraction percentages (equivalent to 
Based, on the multi-dimensional histogram, calculating a ratio of the number of previous patients with matching information about their medical condition who had the treatment corresponding to the treatment recommendation to the total number of patients with matching information about their medical condition, wherein the measure of conformity comprises the ratio
Terzic teaches the multi-dimensional histogram (Fig. 10).  Cane teaches the ratio calculation (see above).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Cane to generate and process the multi-dimensional histogram of Terzic with the motivation to increase the quantity of available relevant information to healthcare providers.
Cane and Terzic do not teach, but Mozes teaches
the plurality of types of patient-specific information is varied to obtain a desired group size
Mozes teaches changing a group of analyzed data using different criteria (disclosed by Mozes as basic statistics vs current statistics) to obtain a larger sample size (equivalent to a desired group size; Col. 6, lns. 5-19).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Cane and Terzic to choose the desired group size of Mozes with the motivation to reduce the collection cost of data and improve performance of the system, as recognized by Mozes in Col. 1, lns. 59-63. 
Regarding claim 10, Cane teaches 
an input for receiving:
Cane teaches various user interfaces for receiving patient information (Figs. 2(a) – 14)
a treatment recommendation for the patient; 
Cane teaches the system receives a treatment plan from a clinician and stores it in a database (taught by Cane as a “data warehouse”; [0032])
Information about the medical condition of the patient wherein the information about the medical condition of the patient further comprises patient-specific information relating to the medical condition; 
Cane teaches the system receives patient information including symptoms, diagnosis, and severity of the patient’s condition ([0032])
Information including the number of previous patients who have received the recommended treatment and had a medical condition corresponding to that of the patient, wherein the number of previous patients include patients treated by a plurality of different treatment specialists; 
Cane teaches patient information is stored in a database to be used in future cases to determine treatment efficacy for patients of the same demographic (equivalent to having medical conditions corresponding to that of the patient; [0032]), wherein the patient information includes data regarding the same treatment from different practices ([0033] and Fig. 7)
and information including the number of previous patients who had a medical condition corresponding to that of the patient but received one or more alternative treatment options; 
Cane teaches the information collected from each patient with the same condition includes previous treatments, as well as new treatments (equivalent to patients who received one or more alternative treatment options; [0032])
a processor, which is adapted to:
Cane teaches the system is capable of performing computer processes such as intelligent learning, data storage in a network cloud, and data transformations ([0044]) and thus performs the equivalent functions of a processor.
generate a measure of conformity of the treatment recommendation to the medical condition of the patient based on the treatments received by previous patients having a medical condition corresponding to that of the patient; 
Cane teaches analyzing current and previous patient data in order to determine treatment popularity and efficacy (equivalent to conformity of the treatment recommendation to the medical condition of the patient; [0032])
calculating a ratio of the number of previous patients with matching information about their medical condition who had the treatment corresponding to the treatment recommendation to the total number of patients with matching information about their medical condition, wherein the measure of conformity comprises the ratio
Cane teaches determining a percentage (equivalent to a ratio) of patients with a specific disease who received a specific drug out of all patients with the same disease ([0038]).  It is noted that the drugs given are part of the prescribing physician’s treatment plan for the patient, which is equivalent to a treatment recommendation.
and consult health insurance information to obtain the previous patient treatment information and medical conditions.
Cane teaches the database contains ancillary information such as whether the treatment was considered reimbursable for the purposes of health insurance coverage ([0031]) which is used by the system in determining (equivalent to being consulted) treatment popularity and efficacy ([0046])
And an output configured to provide the measure of conformity
Cane teaches analyzing current and previous patient data in order to determine treatment popularity and efficacy (equivalent to conformity of the treatment recommendation to the medical condition of the patient; [0032]) and can be displayed on a user interface ([0011])
Cane does not teach, but Terzic teaches
wherein generating the measure of conformity comprises: generating a multi-dimensional histogram which records the different treatments received by different previous patients for different values of a plurality of types of patient-specific information
Terzic teaches a multi-dimensional histogram which records effects of treatment with hMSC and CP-hMSC (different treatments) received by previous patients for different values of a plurality of ejection fraction percentages (equivalent to different values) for patients who received the different treatments and different doses for each treatment (equivalent to a plurality of types of patient-specific information; [0077] and Fig. 10)
Based, on the multi-dimensional histogram, calculating a ratio of the number of previous patients with matching information about their medical condition who had the treatment corresponding to the treatment recommendation to the total number of patients with matching information about their medical condition, wherein the measure of conformity comprises the ratio
Terzic teaches the multi-dimensional histogram (Fig. 10).  Cane teaches the ratio calculation (see above).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Cane to generate and process the multi-dimensional histogram of Terzic with the motivation to increase the quantity of available relevant information to healthcare providers.
Cane and Terzic do not teach, but Mozes teaches
the plurality of types of patient-specific information is varied to obtain a desired group size
Mozes teaches changing a group of analyzed data using different criteria (disclosed by Mozes as basic statistics vs current statistics) to obtain a larger sample size (equivalent to a desired group size; Col. 6, lns. 5-19).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Cane and Terzic to choose the desired group size of Mozes with the motivation to reduce the collection cost of data and improve performance of the system, as recognized by Mozes in Col. 1, lns. 59-63. 
Regarding claim 4, Cane, Terzic, and Mozes teach the limitations of claim 1.  Cane further teaches
the patient-specific information comprises one or more of: patient condition; patient family history; and biomarker information for the patient.
Cane teaches the patient-specific information includes: the patient’s symptoms, diagnosis, and severity (equivalent to the patient condition); patient family history; and morphology (equivalent to a biomarker; [0032])
Regarding claim 12, Cane, Terzic, and Mozes teach the limitations of claim 10.  Cane further teaches
wherein the patient-specific information comprises one or more of: patient condition; patient family history; and biomarker information for the patient.
Cane teaches the patient-specific information includes: the patient’s symptoms, diagnosis, and severity (equivalent to the patient condition); patient family history; and morphology (equivalent to a biomarker; [0032])
Regarding claims 5 and 13, Cane, Terzic, and Mozes teach the limitations of claims 1 and 12.  Cane further teaches 
generating a plurality of measures of conformity relating to different ones of the plurality of types of patient-specific information.
Cane teaches determining a popularity and efficacy of treatment (equivalent to conformity) based on the patient’s information such as: diagnosis (equivalent to condition; [0038]), biomarker information (taught by Cane as “morphology”; Fig. 5(b)); or severity ([0041]).  
Regarding claim 14, Cane, Terzic, and Mozes teach the limitations of claim 10.  Cane further teaches
The output comprises a display
Cane teaches outputs can be displayed on a user interface ([0011])
Regarding claim 7, Cane, Terzic, and Mozes teach the limitations of claim 1.  Cane further teaches
the medical condition comprises a cancerous tumor.
Cane teaches the medical issue identified can be basal cell carcinoma ([0039]).
Regarding claim 8, Cane, Terzic, and Mozes teach the limitations of claim 1.  Cane further teaches
the treatment recommendation comprises chemotherapy, surgery or radiotherapy.
Cane teaches a physician may recommend a biopsy for a specific diagnosis, which includes a surgical operation ([0039]
Regarding claim 15, Cane, Terzic, and Mozes teach the limitations of claim 1.  Mozes further teaches
A time-span for which the information including the number of previous patients who have received the recommended treatment and had the medical condition corresponding to that of the patient is controllable by a user of the computer
Mozes does not explicitly teach a time-span for which the information including the number of previous patients who have received the recommended treatment and had the medical condition corresponding to that of the patient is controllable by a user of the computer, however Mozes does teach allowing a user to select a subset of data to be analyzed by the system (Col. 12, lns. 20-23)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Cane, Terzic, and Mozes to perform the data selection functions of Mozes to allow a user to choose a time-span for the information with the motivation to reduce the collection cost of data and improve performance of the system, as recognized by Mozes in Col. 1, lns. 59-63.
Response to Arguments and Amendments
Applicant’s arguments and amendments filed November 24, 2020 have been fully considered and are addressed below.
Regarding 101, Applicant argues that the claims as amended do not recite a judicial exception, and are not directed to methods of organizing human activity or to mental processes, because the process of generating a multi-dimensional histogram by a processor and generating a ratio based on the multi-dimensional histogram by the processor is not merely organizing human behavior, nor is it a task practically capable of being performed in the human mind.  Examiner respectfully disagrees.  
Regarding the methods of organizing human activity, the claims are directed to the collection and organization of patient data, as well as determinations made based on the collection and analysis of the data.  Specifically, the claims are directed to a process that a healthcare professional may follow when assessing the treatment recommendation for a patient (the social activity in this case is a healthcare professional managing a patient’s treatment recommendation).  
Regarding the argument concerning mental processes, Examiner asserts that there is nothing in the claims, but for the recitation of generic computer components, that would prevent a human from performing the processes mentally.  Generating a multi-dimensional histogram amounts to a human performing the task by pen and paper.  Likewise, generating a ratio based on the histogram is a process that can be performed by a human, whether mentally, or by pen and paper.  At such a high level of generality, the recited computer components do not limit the recited processes to being performed by a computer, nor do they prevent a human from performing them mentally.
Applicant further argues that the claims as amended are directed to a practical application because the claims as amended reflect an improvement to a computer, technology, or technical field.  Examiner respectfully disagrees.  The issues detailed in the Applicant’s Specification [0005-8], [0052], [0054], [0090], and [0105-0106] appear to address problems with medical treatments, specifically inconsistent treatment recommendations.  However, none of the problems appear to be cause by the computer itself (i.e. it is not a technical problem), and therefore none of the solutions as claimed 
For the reasons as stated above, the claims do not integrate the abstract idea into a practical application.  Examiner respectfully submits that Applicant’s arguments are not persuasive, and thus the 101 rejection is sustained.
Regarding 102, the rejection has been updated in light of the amended claim language, and is subsequently now a 103 rejection over Cane, in view of Terzic, in further view of Mozes.  Arguments surrounding the amended claim language are considered moot by the Examiner in light of the updated rejections.
Regarding applicant’s argument that Terzic does not cure the deficiencies of Cane, Examiner respectfully disagrees.  Applicant asserts that Terzic Fig. 9 teaches the amount of mRNA expression for each patient’s treated and untreated cells, and not the different treatments received by different patients.  However, under the broadest reasonable interpretation, a treatment and a lack of treatment are both different treatments, and these treatments are received by 12 different patients, therefore satisfying the limitation as claimed.  Similarly, Fig. 10 provides a histogram that reflects treatment with hMSC versus CP-hMSC for 12 different patients.  There are different treatments received by different patients.  Furthermore, the plots of Terzic show at least the number of the patients, the type of treatment each patient received, and the effect of each treatment on each patient.  There are at least 3 dimensions being displayed by the histograms of Terzic, making them multi-dimensional.  Accordingly, Examiner respectfully submits that Terzic, in combination with Mozes, cures the deficiencies of Cane, as shown in the rejections above.
The same arguments as above are presented for the rest of the claims.  As stated above, Examiner respectfully submits that the claims are unpatentable.
Conclusion

















Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M NGUYEN whose telephone number is (571)272-4431.  The examiner can normally be reached on M-Th 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/B.M.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686